Citation Nr: 0716101	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  04-39 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a back 
condition.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and wife




ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
September 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The Board notes that the RO 
reopened the veteran's claim for a back condition based on 
new and material evidence, but denied the claim on the 
merits.  The Board has jurisdictional responsibility to 
determine whether a claim previously denied by the RO is 
properly reopened.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  
Accordingly, the Board must initially determine on its own 
whether there is new and material evidence to reopen the 
claim for service connection for a back condition before 
proceeding to the merits on appeal.


FINDINGS OF FACT

1.  In December 1969, the RO denied service connection for a 
back disability.

2.  The veteran was notified of the December 1969 decision in 
January 1970, and did not appeal the decision.

3.  In August 2003, the RO denied service connection for a 
back disability.

4.  The veteran was notified of the August 2003 decision in 
August 2003, and did not appeal the decision.

5.  Evidence received since the final August 2003 RO 
decision, considered in conjunction with the record as a 
whole, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and raises a 
reasonable possibility of substantiating the claim for 
service connection for a back condition.

6.  The veteran's claimed back condition did not result in a 
chronic disorder.  


CONCLUSIONS OF LAW

1.  The August 2003 RO decision, which denied service 
connection for a back condition, is final.  38 U.S.C.A. § 
7105(c) (West 2002).

2.  New and material evidence has been received since the 
August 2003 decision; thus, the claim is reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  A back disability was not incurred or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In December 1969, the RO denied service connection for a back 
condition.  The veteran was notified of this decision by a 
letter in January 1970, but he did not appeal.  The 1969 
decision is final.  38 U.S.C.A. § 7105(c).  The basis for the 
denial was there was no showing of a chronic back condition 
in service or at the time of the rating decision.  The 
veteran attempted to reopen his claim in February 2003, and 
the RO denied service connection for a back disability in 
August 2003.  The veteran was notified of this decision in 
that same month.  He did not appeal this decision.  Instead, 
in February 2004 the RO received a statement from him, asking 
the RO to consider his claim based on new evidence that he 
was submitting.  As the veteran did not appeal the February 
2003 decision, it, too, is final.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court of Appeals for Veterans 
Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial in 
August 2003, the service medical records did not show 
treatment or diagnosis of a back condition, and post service 
medical records did not show a chronic back condition related 
to military service.

Since the prior final decision, evidence has been added to 
the claims file.  In particular, the additional evidence 
includes a letter received in March 2005 from the medic (Mr. 
Baker) who was assigned to the veteran's troop and a letter 
received in January 2004 from a service comrade of the 
veteran (Mr. Brischke).  Both men remembered the veteran 
having injured his back repairing a track vehicle, and the 
medic remembered treating the veteran for severe back pain 
several times.  

In general, for the purpose of determining whether evidence 
is new and material, the credibility of the evidence is 
presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The Board finds that 
new and material evidence within the meaning of 38 C.F.R. 
§ 3.156(a) has been received.  The evidence is new, not 
already of record.  It relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant of evidence of record in 1969, and raises a 
reasonable possibility of substantiating the claim.  The 
letter from the veteran's inservice medic presents evidence 
that the veteran was treated in service for a back injury, an 
element previously missing.  Consequently, the legal standard 
for reopening has been met and the claim is reopened.  To 
this extent, the claim is granted.

Decision on the Merits

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Furthermore, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The Board concedes that the veteran had an injury in service, 
one element needed to establish a claim for service 
connection.  Even though the veteran's service medical 
records do not show complaints related to the back or 
treatment for a back condition during service, the medic 
assigned to the veteran's unit submitted a letter in March 
2005 indicating that he treated the veteran for a back injury 
and on several occasions thereafter for back pain while in 
service.  Furthermore, service separation examination in 
September 1969 reveals that the veteran noted a history of 
back trouble.  However, the Board notes that contemporaneous 
separation physical examination in September 1969 revealed no 
findings pertaining to his back.  

Pursuant to his original claim in September 1969, the veteran 
underwent VA examination in November 1969.  He stated that he 
sprained his back lifting tank tracks in Vietnam and 
complained of a weak back and pain with lifting.  On physical 
examination, the examiner found tenderness to percussion over 
the lumbar and sacral vertebra.  There was no limitation on 
range of motion or crepitation of any joints of the upper and 
lower extremities.  X-rays of the lumbar spine were negative.  
The impression given was a history of lumbosacral strain.

The record contains VA treatment records from March 2003 to 
November 2006.  These records indicate that the veteran was 
treated for back pain which radiated into the legs from 2003 
to 2006 and underwent x-ray and MRI testing in April and 
November 2003, respectively.  The April 2003 x-rays revealed 
mild degenerative joint disease of the lumbar spine and 
degenerative disc disease L5/S1.  The November 2003 MRI 
revealed moderate L5/S1 bilateral foraminal stenosis and mild 
generalized degenerative spondylosis.  In a July 2006 
treatment record, the veteran's treating VA physician entered 
a history that the veteran had been having back pain since 
service injury which was, at first, periodic but had become 
constant and worse in the last few years.  She also stated 
that the veteran was seen by a medic in service for the 
injury, which was undocumented due to the inability to report 
such injury while in the field.  The assessment was of 
chronic and worsening back and scapular area pain that 
originally started in service, and was now worse with aging.  

The veteran underwent a VA spine examination in June 2006.  
Following a complete objective medical examination and review 
of diagnostic studies, the veteran's complaints and history 
of injury, and the claims file including service medical 
records, the examiner diagnosed lumbar spine spondylosis.  He 
expressed an opinion that the veteran's current lumbar 
condition was less likely as not (less than 50/50 
probability) caused by or a result of his military service.  
In his rationale, he stated that there was evidence that the 
veteran had some back trouble during military service, but no 
documentation of a serious or chronic problem and no 
documentation of ongoing difficulty with lower back pain 
until 2003. 

As shown, the record contains two medical opinions: one dated 
in July 2006 from the veteran's VA treating physician, and 
one dated in June 2006 from the VA examiner.  The Board must 
weigh the credibility and probative value of the VA and 
private medical opinions, and in so doing, the Board may 
favor one medical opinion over the other.  See Evans v. West, 
12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. 
App. 429, 433 (1995)).  The Board must account for the 
evidence it finds persuasive or unpersuasive, and provide 
reasons for rejecting material evidence favorable to the 
claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).  In determining the weight assigned to this evidence, 
the Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).

The veteran maintains that his currently diagnosed back 
condition was incurred during service.  The competent medical 
evidence that supports his contention is the opinion written 
by his VA treating physician during the course of his 
treatment to the effect that his current back condition is 
related to service.  This medical opinion was based on a 
report of the veteran as to his own medical history rather 
than on a review of the record.  The United States Court of 
Appeals for Veterans Claims ("the Court") has recognized 
that a mere statement of opinion, without more, does not 
provide an opportunity to explore the basis of the opinion.  
See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Reliance 
on a veteran's statements renders a medical report incredible 
only if the Board rejects the statements of the veteran.  
Coburn v. Nicholson, 19 Vet. App. 427 (2006).  A report by an 
examiner which records the veteran's history as provided by 
him is not verification of that history; rather, they are the 
same as the veteran's own statements.  See LeShore v. Brown, 
8 Vet. App. 406 (1995); see also Reonal v. Brown, 5 Vet. App. 
458 (1993).  Because the opinion in the July 2006 VA 
treatment record does not give a basis for the opinion, the 
Board finds that this medical opinion is of little probative 
value.  It is a generalized statement linking the current 
injury to service without providing adequate bases for the 
opinion other than the veteran's statements.

Conversely, the Board attaches significant probative value to 
the June 2006 VA examiner's opinion, as it is well reasoned, 
detailed, consistent with other evidence of record, and 
included review of the claims file.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.)  Thus, in sum, the more probative opinion is 
that of VA examiner, which was made after a thorough review 
of the claims file and examination of the veteran.  The VA 
examiner addressed the veteran's current back condition and 
its relationship to the inservice injury.  He considered the 
veteran's history of an inservice injury and the medic's 
statement of treatment, yet points out that the separation 
examination and the subsequent 1969 VA examination failed to 
show a chronic back disability.  He also noted the lack of 
evidence in support of a chronic back condition until 2003, 
some 30 years after service discharge.

The Board finds that the VA examiner's June 2006 opinion is 
competent and supported by the record.  Thus, this probative 
evidence establishes that a back condition is not related to 
service.  

In making its decision, the Board has also considered the 
March 2007 hearing testimony of the veteran, statements from 
his service comrade, his former employer, his relatives and 
acquaintances attesting to their knowledge of back complaints 
over the years since service discharge.  However, it is the 
province of trained health care providers to enter 
conclusions that require medical expertise, such as opinions 
as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 
134, 137 (1994).  Following review of the record in this 
case, the VA physician provided a clear opinion with 
supporting rationale that the veteran's back problem was less 
likely than not related to service. 

The Board points out that while the veteran may well believe 
that there is a relationship between the current back 
condition and active military service, the medical evidence 
of record does support this conclusion. As a layperson 
without the appropriate medical training and expertise, 
neither he nor his affiants is competent to offer probative 
evidence on a medical matter on the basis of assertions 
alone.  See Bostain v. West , 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"). 

As to the statement from the medic who reportedly treated the 
appellant for back complaints during active duty, the 
clinical evidence does not document any continuity of 
symptomatology in this regard.  Therefore, even if the 
veteran did sustain back trauma in service, the medical 
evidence of record does not support a finding that it 
resulted in a chronic disorder.  See 38 C.F.R. 3.303.  This 
finding is corroborated by the VA physician's opinion and the 
lack of findings on the service separation examination and 
the initial VA examination in 1969.

In sum, the competent medical evidence does not establish 
that a chronic back condition began in service.  While the 
Board has conceded that the veteran had a back injury in 
service, there was no chronic back condition shown at service 
discharge or for many years thereafter.  Thus, there is no 
continuity of symptomatology following service.  The record 
establishes that some 30 years after such separation, the 
veteran had a chronic back condition.  

Accordingly, service connection is not warranted.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.

Duty to Assist

As the Board reopened the claim for service connection for a 
back condition, there is no need to discuss compliance with 
VA duties to notify and assist the claimant, found at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005), 
and Kent v. Nicholson, 20 Vet. App. 1 (2006), concerning the 
attempt to reopen this claim.


As for the issue of service connection for a back condition, 
VA has a duty to notify the appellant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits and to 
assist the veteran in the development of his or her claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 2.102, 3.156(a), 5.159 and 
3.326(a) (2006).  

Notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  This notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In February 2004, the RO sent a notice letter to the veteran.  
The notice was sent before the rating decision in April 2004.  
This letter addressed the issues of service connection for 
the back condition, and told the veteran what VA would do and 
what information he should provide to VA.  The notice letter 
has met all of the above stated notice requirements of 
Quartuccio.  The veteran was given the notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), in March 2006, 
shortly after the Dingess decision was issued by the Court.  
Since the Board has concluded that the preponderance of the 
evidence is against the veteran's claim for service 
connection, any defect in the timing of this notice 
concerning the appropriate disability rating or effective 
date to be assigned does not prejudice the veteran in this 
instance.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The appellant was given a VA 
examination and a hearing.  He has submitted evidence to 
support his claim and has not identified any records that 
could be pertinent to his claim that have not been obtained.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.  


ORDER

The claim for service connection for a back disability is 
reopened and, to this extent, the appeal is granted.  Service 
connection for a back disability is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


